DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 4/6/2022 has been entered.  An action on the RCE follows.
Summary of claims

 3.	Claims 1-27 are pending, 
	Claims 1, 4-7, 10-11, 14-17, 22-25 are amended,
	Claims 1, 10 and 11 are independent claims,
           Claims 1-27 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 4/8/2022, with respect to the rejection(s) of claim(s) 1-27 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Soldan et al (US 2011/0254683, hereinafter Soldan), and in view of Witzgall (US 2016/0286630, hereinafter Witzgall), and Matthews (US 2013/0225152, hereinafter Matthews).

Claims 1, 10 and 11
Soldan discloses a method, non-transitory computer-readable medium (fig. 5; par. 0056) and an electronic device (fig. 2), comprising: a display (fig. 2 and 5, #530); a touch-sensitive surface (par. 0031, portable device can include an integrated touchscreen); one or more processors (fig. 2, #216), and a memory (fig. 2, #218) storing one or more programs (par. 0037), the one or more programs configured instructions for:
displaying a user interface corresponding to an automation profile (Abstract, a companion utility is executed by a portable device to interface the portable device with a selected one of multiple controllable devices via a wireless network; par. 0031, mobile personal computer includes an integrated touch-screen on which a user interface can be displayed that includes displayable objects and/or user interface elements, such as any type of an icon, image, graphic, text, selectable button, user-selectable control, menu selection, map element, and/or any other type of user interface displayable feature or item; see more in Witzgall), wherein the automation profile includes data representing automation criteria for controlling at least one controllable external device and a designated state of the at least one controllable external device (par. 0004, a controllable device is selected for input control by the portable device when the portable device is within a boundary of a perimeter (fig. 1, #128 and #132) wherein the radius of the perimeter can be user-definable or automatically determined based on an approximate standard, such as a likely common room size), and wherein the automation criteria include location-based criteria (par. 0049-0050, the perimeter is defined to include the controllable device, for example, when the portable device falls within the boundary of the perimeter, the computer device is selected for input control by the portable device) and time-based criteria (see more in Witzgall);
subsequent to displaying the user interface corresponding to the automation profile;
detecting a set of user inputs, the set of user inputs including: a user input corresponding to designation of one of the location-based criteria, wherein the designated  location-based criterion is based at least in part on a location of the electronic device with respect to a first location associated with at least one controllable external device (par. 0004, a controllable device is selected for input control by the portable device when the portable device is within a boundary of a perimeter (fig. 1, #128 and #132) wherein the radius of the perimeter can be user-definable or automatically determined based on an approximate standard, such as a likely common room size); 
and a user input corresponding to designation of one of the time-based criteria (see more in Witzgall);   
displaying a map view that includes an indication of at least one of the designated one of the location-based criteria (par. 0032, a graphical map (fig. 2, #214) can be displayed illustrating a layout of perimeters and respective locations of the multiple controllable devices); and
subsequent to detecting the set of user inputs including the user input corresponding to designation of one of the location-based criteria, associating the designated one of the location-based criteria with the automation criteria of the automation profile associated with the first location (par. 0030-0031, when a location of a controllable device is within the perimeter, the controllable device is selected),
in accordance with a determination that the automation criteria for controlling the at least one controllable external device are met, sending instructions to set the at least one controllable external device to the designated state (par. 0036-0037, a control input is initiated to automatically activate the controllable device when the portable device enters within the perimeter, for example, a computer device may automatically turn on and initiate browsing to a home page for display on a display device when the portable device enters within the boundary of the perimeter).
Soldan discloses displaying a user interface to control external devices but does not expressly disclose an automation profile, and Soldan clearly discloses providing a user interface to control external devices based on location-based criterion but does not clearly disclose using time-based criterion, in an analogous art of automatically controlling the connected devices, Witzgall discloses: an automation profile (par. 0006, generating a mood scene profile for the mood lighting scene; par. 0100, receiving the profile parameters (criterion) for the set of fixtures for the environment) … and time-based criteria (par. 0030, the mood may be created by additionally considering spatial information about time of day and/or day or the week and/or month or season; par. 0134, a user can schedule the scenes to occur at various times of the day, week, or on a specific date; par. 0326, the light setting selection focuses on time-based parameters; par. 0330, the light scenes may be trigged by time or a preset timer; par. 0343, the time of day) … and a user input corresponding to designation of one of the time-based criteria (par. 0100, receiving the profile parameters (criterion) for the set of fixtures for the environment; par. 0326, the light setting selection focuses on time-based parameters) … subsequent to detecting the set of user inputs including the user input corresponding to designation of one of the time-based criteria, associating the designated one of the time-based criteria with the automation criteria for controlling the at least one controllable external device (par. 0030, the mood may be created by additionally considering spatial information about time of day and/or day or the week and/or month or season; par. 0134, a user can schedule the scenes to occur at various times of the day, week, or on a specific date; par. 0325, a user initiates an automatic input trigger that looks for information pertaining to one or more scheduled scene; par. 0326, the light setting selection focuses on time-based parameters; par. 0330, the light scenes may be trigged by time or a preset timer; par. 0343, the time of day);
Soldan and Witzgall are analogous arts because they are in the same field of endeavor, automatically controlling the connected devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Soldan using the teachings of Witzgall to include setting time-based parameters in automation profile and the lighting devices may be managed/controlled based on the time-based parameters. It would provide Soldan’s method with enhanced capability of managing/controlling external devices based on more personized settings.
Witzgall discloses setting time-based parameters but does not clearly disclose the time-based criteria specifying a time during which the automation criteria are enabled, in an analogous art of automatically controlling the connected devices, Matthews discloses: wherein the automation criteria include…time-based criteria, at least one of the time-based criteria specifying a time during which the automation criteria are enabled (par. 0030, a user may adjust the quiet time settings, including the hours and/or days when a quiet time is in effect on a per-user or per-device basis, via a user interface, e.g., a user interface provided by the user’s mobile device, that includes time and day setting options common in scheduling features, the user interface may allow a user to define what aspects of a controlled device are disabled when quiet time is enabled, other device controls can be initiated to control and/or disable the functions, settings, access, and/or restrictions of a device);
Soldan and Witzgall and Matthews are analogous arts because they are in the same field of endeavor, automatically controlling the connected devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Soldan-Witzgall using the teachings of Matthews to include adjusting the quiet time settings to specify certain functions would be enabled/disabled at the set time period. It would provide Soldan’s method with enhanced capability of managing/controlling device based on more personized settings.

Claims 2, 12 and 20
See claims 1, 10 and 11.  Soldan discloses one or more programs further including instructions for: determining the location of the electronic device, wherein the determination whether the automation criteria for controlling the at least one controllable external device is met is based at least in part on the determined location of the electronic device (fig. 1; par. 0027, a perimeter may be established that includes a particular controllable device and when the portable device is within a boundary of the perimeter, the controllable device is selected for input control by the portable device, for example, a perimeter 128 is defined to encompass the bedroom 104 and the television client device 116 is within the boundary of the perimeter; the perimeter 128 can be defined based on perimeter boundary inputs 130, which are shown as Xs at corners of the perimeter boundary; the perimeter boundary inputs can each be received as an input to the portable device 110 when the portable device is positioned at a perimeter boundary input location; a perimeter boundary may be defined and/or detected; par. 0041, 0049 and 0050, the location of the portable device is determined based on a positioning unit that is integrated with the portable device and that the controllable device is selected when the location of the portable device is within the perimeter),
Claims 3, 13 and 21
Soldan discloses one or more programs further including instructions for: in accordance with a determination that the automation criteria for controlling the at least one controllable external device are not met, forgoing sending instructions to set the at least one controllable external device to the designated state (fig. 1; par. 0027, a perimeter may be established that includes a particular controllable device and when the portable device is within a boundary of the perimeter, the controllable device is selected for input control by the portable device, for example, a perimeter 128 is defined to encompass the bedroom 104 and the television client device 116 is within the boundary of the perimeter; the perimeter 128 can be defined based on perimeter boundary inputs 130, which are shown as Xs at corners of the perimeter boundary; the perimeter boundary inputs can each be received as an input to the portable device 110 when the portable device is positioned at a perimeter boundary input location; a perimeter boundary may be defined and/or detected; par. 0049-0050, a computer device may automatically turn on when the portable device enters within the boundary of the perimeter; and when the portable device falls within the boundary of the perimeter, the computer device is selected for input control by the portable device).
Claims 4, 14 and 22
Soldan discloses the location-based criterion include whether the electronic 
device is less than a threshold distance from the first location (par. 0049-0050, when a location of a controllable device is within the perimeter, the controllable device is selected, for example, a computer device may automatically turn on and initiate browsing to a home page for display on a display device when the portable device enters within the boundary of the perimeter; and when the portable device falls within the boundary of the perimeter, the computer device is selected for input control by the portable device).
Claims 5, 15 and 23
Soldan discloses the location-based criterion include whether the electronic device is greater than a threshold distance from the first location (par. 0049-0050, when a location of a controllable device is within the perimeter, the controllable device is selected, for example, a computer device may automatically turn on and initiate browsing to a home page for display on a display device when the portable device enters within the boundary of the perimeter; and when the portable device falls within the boundary of the perimeter, the computer device is selected for input control by the portable device).
Claims 6, 16 and 24
Soldan discloses the location-based criteria include whether the electronic device has moved from greater than a threshold distance from the first location to less than the threshold distance from the first location (par. 0049-0050, when a location of a controllable device is within the perimeter, the controllable device is selected, for example, a computer device may automatically turn on and initiate browsing to a home page for display on a display device when the portable device enters within the boundary of the perimeter; and when the portable device falls within the boundary of the perimeter, the computer device is selected for input control by the portable device).
Claims 7, 17 and 25
Soldan discloses the location-based criteria include whether the electronic device has moved from less than a threshold distance from the first location to 
greater than the threshold distance from the first location (par. 0049-0050, a computer 
device may automatically turn on when the portable device enters within the boundary of the perimeter; and when the portable device falls within the boundary of the perimeter, the computer device is selected for input control by the portable device).
Claims 8, 18 and 26
See claims 1, 10 and 11.  Witzgall discloses the one or more programs further including instructions for: determining a current time of a current day, wherein the determination whether the automation criteria for controlling the at least one controllable external device are met is based at least in part on the determined current time of the current day (par. 0030, the mood may be created by additionally considering spatial information about time of day and/or day or the week and/or month or season; par. 0134, a user can schedule the scenes to occur at various times of the day, week, or on a specific date; par. 0325, a user initiates an automatic input trigger that looks for information pertaining to one or more scheduled scene; par. 0326, the light setting selection focuses on time-based parameters; par. 0330, the light scenes may be trigged by time or a preset timer; par. 0343, the time of day).
Claims 9, 19 and 27
See claims 1, 10 and 11.  Soldan discloses the automation criteria for controlling the at least one controllable external device are based in part on a state of a first controllable eternal device of the at least one controllable external device (par. 0027, a perimeter may be established that includes a particular controllable device and when the portable device is within a boundary of the perimeter, the controllable device is selected for input control by the portable device; par. 0049-0050, a computer device may automatically turn on when the portable device enters within the boundary of the perimeter; and when the portable device falls within the boundary of the 
perimeter, the computer device is selected for input control by the portable device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA LU/Primary Examiner, Art Unit 2171